Per Curiam:

The school district sued Boeken, ex-treasurer of the district, and his bondsmen for $331.82, alleged to be remaining in his hands as such treasurer, belonging to the school district, and withheld by him on demand from his successor in office. Boeken answered setting up a counter-claim for a small amount, and admitted a balance of indebtedness of $105.29, for which he offered to confess judgment. The case was tried to a jury in the district court of Allen county, *763a verdict was returned in favor of the plaintiff for $194.54, and judgment was rendered against the defendants for that sum and costs. The difference between the amount of the judgment and the offer is $89.25, and this is the sum attempted to be put in controversy in this court by the appeal. The error proceeding is not within the jurisdiction of this court. (Civ. Code, § 542; Gen. Stat. 1901, § 5019.)
The proceeding in error is dismissed.